The object of the action is to set aside a a deed on the ground, that its execution was procured by fraud and undue influence; "that is thegravamen of the complaint, and there should not have been any other issue submitted to the jury. For the reason that, upon this issue, evidence of all of the facts and circumstances, set out in the complaint, as tending to establish the allegation of fraud and undue influence, and all of the facts and circumstances set out in the answer, as tending to establish the defendant's denial of "fraud and undue influence," could have been offered.
So his Honor should not have allowed any other issue than "was the execution of the deed procured by fraud or undue influence on the part of the defendant," to be submitted to the jury; all of the "facts and circumstances" set out in the complaint and answer, were matters to be offered in evidence, but not matters upon which a distinct issue could be formed and submitted to a jury without leading to "obscurity and confusion."
The rule in pleading at law, "no matter can be alleged as a special plea which can be given in evidence under the "general issue" furnishes an analogy and an illustration. "All issues" as well as those offered by the plaintiff, which involved matters of evidence only upon the main issue, should have been rejected as tending to obscurity and confusion, and such matter ought to have been left as evidence bearing upon the issue of fraud and undue influence, which was the gravamen of the action to be passed on by the jury under the instructions of the Judge, subject to review by this Court.
We see no error in the instructions of the Court which can be complained of by the defendant; on the contrary, we are *Page 592 
satisfied that the case has been decided so as to meet the requirements of justice. A woman yields her chastity and becomes hopelessly dependent upon, and in the power of the defendant, who is the father of her bastard child, this may be ascribed to the impulses of nature; but when the defendant goes farther and induces the poor dependent creature to make a deed to him for her land, it is shameful and shocks all ideas of honesty, to say nothing of the fact that the deed is executed in secret, without any consultation with her friends, and without the pretext of any adequate consideration.
I am inclined to the opinion that this case should add another instance to those set out in Lea v. Pearce, 68 N.C. 76, to-wit: "Trustee and cestueque trust, attorney and clerk' c., when because of the dependent condition of the party in order to prevent fraud, a presumption of undue influence is made, so as to put on the other party the onus of proving that the dealing was fair; but this case requires no such presumption, for the fact of undue influence is patent without recourse to any artificial rule of presumption.
No error.
PER CURIAM.                              Judgment affirmed.